Citation Nr: 0115904	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  01-01 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to November 
1969.  His awards and decorations include a Vietnam Service 
Medal w/1 Bronze Service Star and the Republic of Vietnam 
Campaign Medal.  His DD Form 214 shows that he had three 
months and 16 days of service in the Southeast Asia Theater 
and his military occupational specialty is listed as 
administrative specialist.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f) (2000).

Prior to the effective date of the above regulation on June 
18, 1999, and at the time of the veteran's claim for service 
connection for PTSD in September 1998, the requirements for 
service connection for PTSD consisted of medical evidence 
establishing a clear diagnosis of the condition; credible 
supporting evidence that the claimed stressor actually 
occurred; and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (1996).  

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary. Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board finds 
that, in this case, the new regulation effective in June 1999 
is more favorable to the veteran because it merely requires a 
diagnosis of PTSD, and not the additional requirement of a 
"clear" diagnosis of PTSD.  

The evidence shows that the veteran was stationed in Thailand 
from August to November 1967.  Unless it is shown that he 
engaged in combat with the enemy and his claimed stressors 
are related to such combat, there must be credible supporting 
evidence that the claimed in-service stressors occurred in 
order to support the diagnosis of PTSD.  The existence of an 
event alleged as a "stressor" that results in PTSD, though 
not the adequacy of the alleged event to cause PTSD, is an 
adjudicative, not a medical determination.  Zarycki v. Brown, 
6 Vet. App. 91 (1993).  

In his January 2001 substantive appeal, VA Form 9, the 
veteran contended that he experienced multiple stressors 
during his three months of foreign service, including 
witnessing the death of an Air Force pilot, whose plane 
crashed at the Udorn Royal Air Force Base in Thailand, being 
involved with Air Force intelligence, and working in a 
hospital unit classifying the remains of dead soldiers.  

The veteran underwent a VA examination in October 1998.  The 
diagnosis was mild to moderate service-connected PTSD.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran is informed that the 
information that he has provided 
regarding the claimed stressors is not 
adequate to conduct appropriate stressor 
development.  If he is able to more 
accurately narrow the when and where of 
the claimed events, he must supply this 
information to the RO.

2.  The RO should contact the veteran and 
afford him the opportunity to provide any 
additional specific information 
pertaining to the claimed stressful 
events of service.  

The veteran and his representative are 
advised that this evidence is necessary 
in order to obtain supportive evidence of 
the claimed stressful events and that the 
veteran must be as specific as possible, 
because without such detail, an adequate 
search for verifying information cannot 
be conducted.  

3.  If the veteran responds, the RO 
should undertake appropriate PTSD 
development of the stressors.  In 
particular, USASCRUR should be asked to 
document the death of an Air Force pilot 
as a result of a plane crash into the 
Udorn Royal Air Force Base, between 
August and November 1967, as well the 
veteran's duty assignment in a hospital 
in association with classifying the 
remains of dead soldiers during service.  

4.  The RO must also review the claims 
file to ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

5.  If Dr. Abejulea remains with the 
Diamond Medical Group, the file should be 
returned to him for clarification of the 
diagnosis.  Dr. Abejulea noted that the 
veteran's response to the claimed events 
did not involve intense fear, helplessness 
or horror.  The symptoms were not 
persistent and there was no persistent 
avoidance of stimuli or persistent effort 
to avoid thoughts, feelings or 
conversations associated with the trauma.  
There were no symptoms of persistent 
increased arousal, hypervigilance, 
paranoia or startle reaction.  However, 
PTSD was diagnosed.  It is requested that 
the doctor clarify the diagnosis in view 
of the negative findings.

6.  The veteran is informed that if there 
is outstanding relevant evidence, he must 
submit it to the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran is hereby notified that failure to report for a 
scheduled VA examination without good cause shown may 
adversely affect the outcome of his claim for compensation.  
38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


